United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3491
                                   ___________

Charles Whitfield,                     *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Little Rock Police Department;         * Eastern District of Arkansas.
Detective John White; Detective Ted    *
Adkins; Officer Kenny Paul Baer;       *      [UNPUBLISHED]
Officer Mickey Holloway; Officer       *
Tracey Rothermal,                      *
                                       *
             Appellees,                *
                                  ___________

                          Submitted: April 30, 2001
                              Filed: May 4, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Charles Whitfield appeals from the district court’s1 dismissal
of his 42 U.S.C. § 1983 complaint. Having carefully reviewed the record and the


      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Henry
L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
parties’ briefs, we agree with the district court that, for the reasons the court explained,
the complaint failed to state a claim. See McMorrow v. Little, 109 F.3d 432, 434 (8th
Cir. 1997) (de novo review). Accordingly, we affirm. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-